UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4977



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLIE MCPHERSON,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-98-323)


Submitted:   May 16, 2002                     Decided:   May 22, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Bryson, WYATT, EARLY, HARRIS & WHEELER, L.L.P., High Point,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charlie McPherson was resentenced on his guilty plea to felon

in possession of a firearm, in violation of 18 U.S.C.A. § 922(g)(1)

(West 2000). He appeals that sentence, claiming the district court

erred in declining to depart based upon an over-representation of

criminal history, and asserting that the district court mistakenly

believed that it lacked authority to depart.     We find McPherson's

claim that the district court erred in refusing to grant his motion

for a downward departure to be without merit.    18 U.S.C.A. § 3742

(West 2000); United States v. Bayerle, 898 F.2d 28, 31 (4th Cir.

1990).   A fair and complete reading of the record reveals that the

district court fully considered its authority to depart, and

factually determined that departure in McPherson’s case was not

warranted. The district court is not required to do more. Bayerle,

898 F.2d at 31.   Accordingly, we affirm McPherson’s sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                 2